EXHIBIT 10.43
 
ASSIGNMENT AND MODIFICATION AGREEMENT
 
This  assignment  and  modification agreement  (the  "Agreement") is  made  by 
and  among  MEDICAL CARE  TECHNOLOGIES, INC. (the "Issuer"), C. Wang (the "Non
Affiliate  Debtholder") and Atlas Equity Offshore, Ltd (the "Investor"), on May
21, 2012. (The Issuer, the Non Affiliate Debtholder  and the Investor are
sometimes  referred to in this Agreement singly as a "Party" or collectively  as
the "Parties.")

RECITALS
 
WHEREAS,  the Issuer  desires  to fulfill  debt obligations  owed  to the Non
Affiliate  Debtholder  in the principal  amount of $25,000  owed (the "Debt"),
as represented by the revised promissory  note of even date (the ''Note"),
attached as Exhibit A; and
 
WHEREAS, the Issuer owes the Non Affiliate Debtholder $25,000 as evidenced by
the Convertible Promissory Note (the "Note") dated November 17, 20ll; and
 
WHEREAS, the Investor will purchase  the entire Note from the Non Affiliate
Debtholder; and
 
WHEREAS,  the Issuer and the Non Affiliate  Debtholder  are willing to act as
surety to the Investor for the fulfillment of the assignment of the Debt as a
material inducement to the Investor; and
 
WHEREAS,  the Parties  desire to modify the existing  Debt with new terms  and
conditions,  which  reasonable  terms and conditions  are hereby agreed to by
the Issuer and the Non Affiliate Debtholder  as a material inducement; and
 
WHEREAS, to effectuate this understanding, the Parties agree to enter this Agreement;
 
NOW THEREFORE, in consideration of the mutual promises  and agreements 
contained  in this Agreement,  and intending  to be legally bound, the Parties
agree as follows:
 
I.
Assignment of Debt. The Non Affiliate Debtholder hereby assigns the Debt to the
Investor from the inception of the Debt, together with unpaid accrued interest
on the Debt (the "Assignment") as represented by the Note.

 

  1.1. The Issuer hereby accepts the Assignment;         1.2.  As consideration 
for the Assignment, contemporaneously with the consummation  of this Agreement,
the Investor  will pay theNon Affiliate Debtholder  cash consideration
 of $25,000.         1.3. The Issuer confmns that the Non Affiliate Debtholder
had advanced funds to the Issuer and/or had provided the services to the Issuer
represented by the Debt on or before May 17, 2012, and agrees, acknowledges,
consents and stipulates, that full consideration has been rendered for said Debt
and hereby waives any and all objections thereto.         1.4.
THE  ISSUER AGREES TO BE SOLELY  LIABLE WITH  FULL RECOURSE IN THE EVENT OF
DEFAULT TO INVESTOR UNDER THlS AGREEMENT OR THE NOTE.

 
 
1

--------------------------------------------------------------------------------

 
 

  2. Modification of Terms and Conditions of the Debt. The terms of this
Agreement shall govern and supersede the original instruments representing the
Debt. If there are any conflicts  between  the provisions  of this agreement 
and the provisions  of the Note, attached  as Exhibit A, the provisions of this
Agreement  will govern.

 

  2.1. The Note shall be payable in 12 months from the date of this Agreement;
interest will accrue on the principal amount at the rate of 12% per annum (the
"Rate"), simple interest; the principal amount plus any accrued interest will be
convertible  into common stock of the Issuer (the "Common  Stock'') at a price
which is a 50% discount from the lowest closing bid price in the fifteen days
prior  the  day  that  the  Investor  requests  conversion  (the  "Conversion
Price").  (The  Common  stock  into  which  the  Note  is converted shall be
referred to in this agreement as "Conversion Shares."). The Issuer will not be
obligated to issue fractional Conversion Shares. In accordance with the terms
and conditions of this Agreement, the Conversion Shares shall be issued under
applicable exemptions provided under Rule 144, Regulation D, and/or other
available exemptions, and as a result the Conversion Shares shall be issued
without a restrictive legend, commonly referred to as free trading or
unrestricted shares (Referred to in this agreement as "Unrestricted Shares.")  
      2.2. Fractional Conversion. The Investor may convert the Note in whole or
in part into Conversion Shares in the sole discretion of the Investor. In case
of a partial conversion, the remaining principal amount of the Note will
continue to accrue interest at the Rate until converted into Conversion Shares
or paid.         2.3. Prepayment. At any time that the Note remains outstanding,
upon three business days' written notice (the Prepayment Notice") to the
Investor, the Issuer may pay 150% of the entire outstanding principal amount of
the Note plus any accrued but unpaid interest. If the Issuer gives written
notice of prepayment, the Investor continues to have the right to convert
principal and interest on the Note into Conversion Shares until three business
days elapses :from the Prepayment Notice.         2.4. Anti-Dilution. If, at any
time the Note is outstanding, the Issuer issues Common Stock, or grants options
or warrants, at a price per share that is less than the Conversion Price on the
date of such issuance or grant, the Conversion Price will be adjusted to such
lower price for the remainder of the term of the Note.         2.5.  Default
Provisions. If the Issuer defaults, as defmed in section 2.6, below, the
Investor shall have the right to call for adequate assurances from both the
Issuer and the Non Affiliate Debtholder reasonable and prudent as circumstances
warrant. Failure to produce such adequate assurances within a reasonable time
shall result in the default remedies detailed below.         2.6.
A default shall be deemed to have occurred upon any one of the following events:

 

  2.6.1.
Withdrawal from registration of the Issuer under the Securities Exchange Act of
1934, as amended (the "Exchange Act"), either voluntary or involuntary.
        2.6.2. Issuer filing  for  bankruptcy protection under the federal 
bankruptcy laws,  the calling of  a  meeting of creditors, or any act of
insolvency under any state law regarding insolvency, without written
notification to the Investor within five business days of such filing, meeting
or action.         2.6.3. The Borrower fails to issue shares of Common Stock to
the Holder (or announces or threatens in writing that it will not honor its
obligation to do so) upon exercise by the Holder of the conversion rights of the
Holder in accordance with the terms of this Note, fails to transfer or cause its
transfer agent to transfer (issue) (electronically or in certificated form) any
certificate for shares of Common Stock issued to the Holder upon conversion of
or otherwise pursuant to this Note as and when required by this Note, the
Borrower directs its transfer agent not to transfer or delays, impairs, and/or
hinders its transfer agent in transferring or issuing (electronically or in
certificated form) any certificate for shares of Common Stock to be issued to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or directs its transfer agent not to
remove or impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Note as and when required by
this Note (or makes any written announcement, statement or threat that it does
not intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for three (3)
business days after the Holder shall have delivered a Notice of Conversion.

 
 
2

--------------------------------------------------------------------------------

 
 

  2.6.4.  Failure to
pay the principal and unpaid but accrued interest on the Note when due.        
2.6.5.
Any dissolution, liquidation, or winding up of
Borrower or any substantial portion of its business.
       
2.6.6.
Any cessation of operations by Borrower or Borrower admits it is otherwise
generally unable to pay its debts as such debts become due, provided, however,
that any disclosure of the Borrower's ability to continue as a "going concern"
shall not be an admission that the Borrower cannot pay its debts as they become
due.
        2.6.7. The failure by Borrower to maintain any material intellectual
property rights, personal, real property or other assets which are necessary to
conduct its business (whether now or in the future).         2.6.8. The
Borrower effectuates a reverse split of its Common Stock without twenty (20) days prior written notice to
the Holder.         2.6.9. In the event that the Borrower proposes to replace
its transfer agent, the Borrower fails to provide, prior to the effective date
of such replacement, fully executed Irrevocable Transfer Agent Instructions in a
form as initially delivered pursuant to the Purchase Agreement (including but
not linllted to the provision to irrevocable reserve shares of Common Stock in
the Reserved Amount) signed by the successor transfer agent to Holder and the
Borrower.         2.6.10. The failure by Borrower to
pay any and all Post-Closing Expenses as defmed in section 7.4.

 

 
2.7.
Default remedies. Upon the occurrence and during the continuation of any Event
of Default specified in Section 2.6.4 (solely with respect to failure to pay the
principal hereof or interest thereon when due at the Maturity Date), the Note
shall become immediately due and payable and the Borrower shall pay to the
Holder, in full satisfaction of its obligations hereunder, an amount equal to
the Default Sum (as defined herein). UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF ANY EVENT OF DEFAULT SPECIFIED IN SECTION 2.6.3, THE NOTE SHALL
BECOME IMMEDIATELY DUE AND PAYABLE AND THE BORROWER SHALL PAY TO THE HOLDER, IN
FULL SATISFACTION OF ITS OBLIGTAIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE
DEFAULT SUM (AS DEFINED HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the occurrence
and during the continuation of any Event of Default specified in Sections 2.6.4
(solely with respect to failure to pay the principal hereof or interest thereon
when due on this Note, 2.6.1, 2.6.2, 2.6.5, 2.6.6, 2.6.7, 2.6.8, and/or 2.6.9
exercisable through the delivery of written notice to the Borrower by such
Holders (the "Default Notice"), and upon the occurrence of an Event of Default
specified in the remaining sections of Section 2.6 (other than failure to pay
the principal hereof or interest thereon at the Maturity Date specified in
Section 2.6.4 hereof), the Note shall become immediately due and payable and the
Borrower shall pay to the Holder, in full satisfaction of its obligations
hereunder, an amount equal to the greater of (i) 150% times the sum of (w) the
then outstanding principal amount of this Note plus (x) accrued and unpaid
interest on the unpaid principal amount of this Note to the date of payment (the
"Mandatory Prepayment Date") plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and/or (x) (the then outstanding principal amount of
this Note to the date of payment plus the amounts referred to in clauses (x) and
(y) shall collectively be known as the "Default Sum") or (ii) the "parity value"
of the Default Sum to be prepaid, where parity value means (a) the highest
number of shares of Common Stock issuable upon conversion of or otherwise
pursuant to such Default Sum, treating the Trading Day immediately preceding the
Mandatory Prepayment Date as the "Conversion Date" for purposes of determining
the lowest applicable Conversion Price, unless the Default Event arises as a
result of such breach in respect of a specific Conversion Date in which case
such Conversion Date shall be the Conversion Date, multiplied by (b) the highest
Closing Price for the Common Stock during the period beginning on the date of
first occurrence of the Event of Default and ending one day prior to the
Mandatory Prepayment Date (the "Default Amount") and all other amounts payable
hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs, including, without limitation, legal fees and expenses, of
collection, and the Holder shall be entitled to exercise all other rights and
remedies available at low or in equity.

 
 
3

--------------------------------------------------------------------------------

 
 

   
If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Co=on Stock of the Borrower equal to the Default
Amount divided by the Conversion Price then in effect.
       
2.8.
Denovo of Debt and Extension of Payment Period. The Issuer hereby renews and
affirms the Debt as a legally binding obligation of the Issuer, regardless of
any termination date or statute of limitation, and hereby extends the Debt for
one year from the date of this Agreement, or until the satisfaction of the Debt
with all accrued interest.
       
2.9.
Registration Rights. The Issuer hereby grants the right to the Investor, at
Investor's expense, to require Issuer to register any and all issuances, past,
present and future, directly connected to this specific Debt. If the Investor
shall request the registration, the Issuer shall begin the registration process
within 30 days and the Investor shall have the following rights:
        2.10. 
Recoupment of Registration Fees. If the Investor shall invoke his rights under
section 2.9 of this Agreement, the Issuer shall reimburse to the Investor all
fees, costs, and disbursements, inclusive of attorney's fees, paid for by
Investor, in co=on stock under the same terms and conditions provided for
herein.

 

  3.
Jurisdiction and Venue. The Parties agree that this Agreement shall be construed
solely in accordance with the laws of the State of Florida, notwithstanding its
choice or conflict of law principles, and any proceedings arising among the
Parties in any matter pertaining or related to this Agreement shall, to the
extent permitted by law, be heard solely in the State and/or Federal courts
located in Miami, Florida.
       
4.
Legal Opinion. The Issuer's counsel has provided an opinion regarding the
applicable exemption from registration under the Securities Act for the issuance
of the Conversion Shares pursuant to the terms and conditions of this Agreement
and the Note, which provides that upon conversion at any time following the date
hereof, the shares received as a result of the conversion shall be issued
unrestricted in accordance with the appropriate exemption.
       
5.
Conditions. The Issuer acknowledges the Investor's participation in respect to
this Agreement is on a conditions permitting basis. In the event that the
transaction risk profile substantially changes, market pricing or implied
volatility substantially change, due diligence raises concerns or any other
conditions material to the successful closing of the transaction change, the
Investor reserves the right to terminate the Agreement at any time before
delivering to the Non Affiliate Debtholder the cash consideration as described
hereof.
        6. Representation and Warranties.

 

  6.1. Issuer. The Issuer hereby represents and warrants the following:

 

  6.1.1.
The Issuer will reserve for issuance sufficient shares of authorized but unissued Co=on Stock for the
issuance of the Conversion Shares.
        6.1.2. 
All funds advanced to Issuer by the Non Affiliate Debtholder and all services
rendered by the Non Affiliate Debtholder constituting the Debt have been fully
rendered for legitimate business purposes.

 
 
4

--------------------------------------------------------------------------------

 
 

  6.1.3.
Upon conversion at any time following the date hereof, the shares converted in
accordance with this Agreement shall be issued unrestricted  pursuant to
exemptions  provided under Rule 144, Regulation D, and/or other available
exemptions.

 

  6.2. Non Affiliate Debtholder  -The Non Affiliate Debtholder
 hereby represents and warrants the following:

 

 
6.2.1.
The Non Affiliate  Debtholder  will if necessary  assist the Investor  in
obtaining a legal opinion regarding  the trading status of the Conversion
Shares.
       
6.2.2.
All funds advanced  to Issuer  by the Non Affiliate  Debtholder  and/or all
services  constituting  the debt have been fully rendered  for legitimate
business purposes.

 

  7. Miscellaneous.

 

  7.1.
Counterparts. This  Agreement  may  be executed  in any  number  of
counterparts  by original,  facsimile  or email signature.  All executed 
counterparts shaH constitute  one Agreement  not withstanding that all
signatories  are not signatories to the original  or the same counterpart.
Facsimile and scanned signatures are considered original signatures.
        7.2.
Severability. This Agreement  is not severable. If any term in this Agreement is
found by a court of competent jurisdiction  to be unenforceable, then the entire
Agreement  shall be rescinded,  the consideration proffered  by the Investor 
for the remaining  Debt acquired  by Investor  not converted  by the Investor 
in accordance with this Agreement  shall  be returned  in its entirety  and any
Conversion Shares in the possession or control of the Investor shall be returned
to the Issuer.
        7.3.
Legal Fees. Except  as provided in Section  4 of this agreement,  each Party
will bear its own legal expenses  in the execution  of this Agreement. If the
Issuer defaults  and the Investor is required to expend funds for legal fees and
expenses, such costs will be reimbursed  to the Investor, solely by the Issuer
and the Non Affiliate Debtholder, in the manner described  in Section 2.10
herein.
        7.4.
Post-Closing Expenses. The Issuer will bear any and all miscellaneous  expenses
that may arise as a result of this Agreement post-closing. These expenses
include, but are not limited to, the cost oflegal opinion production, transfer
agent fees, equity issuance fees, etc. The failure to pay any and all
Post-Closing Expenses will be deemed a default as described  in Section 2.6.10
herein.
        7.5. Modification.
 This Agreement and the Note may only be modified in a writing signed by all Parties.

 
 
5

--------------------------------------------------------------------------------

 
 
lN WTINESS  WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.
 

MEDICAL CARE TECHNOLOGIES, JNC.    ATLAS EQUITY OFFSHORE, LTD            
By:[mdce_ex104301.jpg]   By:[mdce_ex104302.jpg] Ning Wu, President   Allen
Siiersteill     Managing Member       By:[mdce_ex104303.jpg]    
C. Wang, Non Affiliate Debtholder    

 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------